                                        IN THE
                             UNITED STATES DISTRICT COURT
                                       FOR THE
                             WESTERN DISTRICT OF VIRGINIA

UNITED STATES OF AMERICA                             PETITION FOR WRIT OF HABEAS
                                                     CORPUS AD PROSEQUENDUM
           v.

TERRY MELVIN DALTON                                                  Case No.: 1:18MJ00141
DOB: xx-xx- 1981
SSN: xxx-xx- 2143

        Your petitioner, United States of America, by Zachary T. Lee, Assistant United States
Attorney for the Western District of Virginia, respectfully shows:
        1. That the case is a prosecution upon an Criminal Complaint against the defendant for
violation of Title 21, United States Code, Section 846.
        2. That the presence of the defendant before the United States District Court for the
Western District of Virginia at Abingdon, Virginia, scheduled for an Pretrial Conference at 10:00
a.m., on October 31, 2018, is necessary and he is now in the custody of the Washington County
Detention Center.
        WHEREFORE, your petitioner prays that a Writ Of Habeas Corpus Ad Prosequendum be
issued to the United States Marshal for the Western District of Virginia, or any other authorized
United States Marshal, who shall bring the defendant before the Court at the above time and place.

Dated: 10/5/2018                                       s/ Zachary T. Lee
                                                      Assistant United States Attorney
******************************************************************************
TO: Washington County Detention Center
        114 W. Jackson Blvd, P.O. Box 0097, Jonesborough, TN 37659
        Phone: 423-753-1701
IN THE EVENT THE INMATE IS TO BE TRANSFERRED TO ANOTHER FACILITY
BEFORE THE REQUESTED DATE OF APPEARANCE, PLEASE NOTIFY THE
ASSISTANT U.S. ATTORNEY LISTED ABOVE AT (276) 628-4161.
GREETINGS:
        WE COMMAND YOU that you surrender the body of TERRY MELVIN DALTON,
detained in the Washington County Detention Center, under your custody as it is said, to the United
States Marshal for the Western District of Virginia, or one of his Deputies, or any other
authorized United States Marshal, to the end that his body will be before the United States District
Court for the Western District of Virginia, at Abingdon, Virginia, on the 31st day of October 2018,
at 10:00 a.m., or at such other time or times as the District Court may direct.

ENTER: The _________ day of October 2018.

                                                             ________________________
                                                             United States Magistrate Judge




Case 1:18-cr-00025-JPJ-PMS Document 9 Filed 10/05/18 Page 1 of 2 Pageid#: 3474
       TO THE UNITED STATES MARSHAL FOR THE WESTERN DISTRICT
       OF VIRGINIA, OR ANY AUTHORIZED UNITED STATES MARSHAL:

       TO EXECUTE:

        WE COMMAND that you proceed to the Washington County Detention Center, and
remove therefrom the body of TERRY MELVIN DALTON and produce him under safe and
secure conduct before the United States District Court for the Western District of Virginia, at
Abingdon, Virginia, on the 31st day of October 2018, at 10:00 a.m., or at such other time or times
as the District Court may direct; and upon completion of the case, return the said TERRY MELVIN
DALTON to the Washington County Detention Center.


                                                            JULIA C. DUDLEY, CLERK

                                                            BY: _________________________
                                                                       Deputy Clerk


CUSTODY ASSUMED:

EXECUTED this _________ day of _______________, 2018.

               BY:    ____________________________
                      United States Marshal/Deputy


RETURNED:

EXECUTED this ________ day of ___________________, 2018.

               BY:     ____________________________
                       United States Marshal/Deputy




SENTENCED STATE PRISONER:                 Yes:                No:




Case 1:18-cr-00025-JPJ-PMS Document 9 Filed 10/05/18 Page 2 of 2 Pageid#: 3475
